DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outer surface constructed from material suitable for exposure to corrosive material of claims 1 and 26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  If Applicant believes that the outer surface is already shown in the Drawings, Applicant must provide an element number for the outer sheath and provide a corresponding description in the Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 1 recites “a temperature probe having an outer surface constructed from a material suitable for exposure to the corrosive material” in lines 8-9.  Although the original disclosure discloses a sheath constructed from a material (i.e. mineral insulation) suitable for exposure to the corrosive material, the original disclosure does not disclose that the sheath is an outer surface.  Therefore, the original disclosure does not support that Applicant possessed the claimed temperature probe at the time the application was filed.
Claims 2-16 depend on claim 1 and are rejected for inheriting the same problem.
Claim 17 recites “a subsea flow measurement system comprising … a first multivariable transmitter …; a second multivariable transmitter …; wherein the subsea flow measurement system requires no more than two process penetrations.”  However, the original disclosure discloses that a single multivariable transmitter requires no more than two process penetrations.  The original disclosure further discloses that a subsea flow measurement system that comprises two separate multivariable transmitters actually comprises four process penetrations (see Fig. 4 of the Drawings).  Therefore, the original disclosure does not support that Applicant possessed the claimed subsea flow measurement system at the time the application was filed.
Claims 18-25 depend on claim 17 and are rejected for inheriting the same problem.
Claim 26 recites “the temperature probe having an outer surface constructed from a material suitable for exposure to the corrosive material” in lines 11-12.  Although 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-4, 6, 9, 10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,495,769 issued to Broden et al. (“Broden”) in view of U.S. Patent 9,234,776 issued to Strei (“Strei”) and U.S. Patent 4,407,065 issued to Gray (“Gray”).

As for claim 1, Broden discloses a multivariable transmitter for measuring multiple process fluid variables, the multivariable transmitter comprising:
a housing (16);
a differential pressure sensor (50) disposed within the housing (16);
a line pressure sensor (52) disposed within the housing (16);
measurement circuitry (57, 58-64, 72, 80) operably coupled to the differential pressure sensor (50) and the line pressure sensor (52) to provide differential pressure and line pressure outputs;
a temperature probe (8, 10);
wherein the temperature probe (8, 10) is electrically coupled to the measurement circuitry (57, 58-64, 72, 80) within the housing (16) and is physically coupled to the housing (16) via a high-pressure coupling (12).
	Broden does not disclose that the housing is a metal housing constructed from a material suitable for exposure to a corrosive material.

It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the housing of Broden to be constructed of the metal material as disclosed by Strei in order to allow the transmitter to be used in a subsea environment (Strei: col. 2, lines 3-7).
	Broden as modified by Strei does not disclose that the temperature probe has an outer surface constructed from a material suitable for exposure to the corrosive material. Instead, Broden discloses that the temperature probe (Broden: 8, 10) has cabling (Broden: 10), but is silent as to any protective material for the cabling.
	However, Gray discloses an outer surface constructed from a material suitable for exposure to corrosive material (Abstract; col. 1, lines 21-32; and col. 7, lines 18-25).  Gray discloses that the outer surface is used for cabling (Abstract).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the cabling of Broden and Strei to have the sheath as disclosed by Gray in order to enhance the tensile strength of the cable and protect the cable against corrosion and pressure (Gray: col. 7, lines 18-22).

As for claim 2, Broden as modified by Strei and Gray discloses that the corrosive material is a material selected from the group consisting of oil, freshwater and chemicals (Strei: col. 2, lines 61-64).  Examiner notes that the claim recites the intended use of the transmitter and does not patentably distinguish the claim over the prior art.

As for claim 3, Broden as modified by Strei and Gray discloses that the corrosive material is saltwater (Strei: col. 2, lines 61-64).  Examiner notes that the claim recites the intended use of the transmitter and does not patentably distinguish the claim over the prior art.

As for claim 4, Broden as modified by Strei and Gray discloses that the temperature probe (Broden: 8, 10) includes a mineral-insulated (MI) cable (Broden: 10 and Gray: Abstract; col. 7, lines 18-25).

As for claim 6, Broden as modified by Strei and Gray discloses that the temperature probe (Broden: 8, 10) includes an RTD temperature sensitive element (Broden: 8).

As for claim 9, Broden as modified by Strei and Gray discloses that the temperature probe (Broden: 8, 10) has a distal end (Broden: see Fig. 1) coupled to structure (Broden: 4) in contact with process fluid.

As for claim 10, Broden as modified by Strei and Gray discloses that the structure (Broden: 4) is a flow tube.

As for claim 14, Broden as modified by Strei and Gray discloses that the transmitter is configured to provide a flow output indicative of a flow of a single phase 

As for claim 15, Broden as modified by Strei and Gray discloses that the transmitter is configured to provide a flow output indicative of a flow of a multiphasic fluid (Broden discloses that the transmitter includes a differential pressure measurement in combination with a static pressure measurement and a temperature measurement; see also paragraphs [0004] and [0005] of the instant specification).

As for claim 16, Broden as modified by Strei and Gray discloses that the transmitter is configured to provide a flow output indicative of a flow of wet-gas. (Broden discloses that the transmitter includes a differential pressure measurement in combination with a static pressure measurement and a temperature measurement; see also paragraphs [0004] and [0005] of the instant specification).

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,495,769 issued to Broden et al. (“Broden”) in view of U.S. Patent 9,234,776 issued to Strei (“Strei”) and U.S. Patent 4,407,065 issued to Gray (“Gray”) as applied to claim 3, further in view of U.S. Patent 5,606,513 issued to Louwagie et al. (“Louwagie”).


Broden as modified by Strei and Gray does not disclose that the high pressure coupling between the temperature probe and the housing is a weld.  Broden discloses that the high pressure coupling is a boss (Broden: col. 2, lines 59-62)
However, Louwagie discloses a high pressure coupling (12) between a temperature probe (8, 10) and a housing (16) that is a weld (col. 8, lines 62-64).  Louwagie discloses that the high pressure coupling is a boss (col. 8, lines 62-64).
Because Broden and Louwagie disclose high pressure couplings that are bosses, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the welded boss of Louwagie for the boss of Broden to achieve the predictable result of coupling the temperature probe to the housing.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,495,769 issued to Broden et al. (“Broden”) in view of U.S. Patent 9,234,776 issued to Strei (“Strei”) and U.S. Patent 4,407,065 issued to Gray (“Gray”) as applied to claim 3, further in view of U.S. Patent 8,840,301 issued to Hashemian (“Hashemian”).

As for claim 7, Broden as modified by Strei and Gray discloses the multivariable transmitter of claim 6 (see the rejection of claim 6 above).

However, Hashemian discloses an RTD temperature sensitive element (10) that is a 4-wire RTD (see Fig. 1).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the RTD temperature sensitive element of Broden, Strei and Gray to be a 4-wire RTD as disclosed by Hashemian in order to provide redundancy in measuring an environment’s temperature (Hashemian: col. 3, lines 12-17).

As for claim 8, Broden as modified by Strei and Gray discloses the multivariable transmitter of claim 6 (see the rejection of claim 6 above).
Broden as modified by Strei and Gray does not disclose that the RTD temperature sensitive element is a dual element type.
However, Hashemian discloses an RTD temperature sensitive element that is a dual element type (see Fig. 2).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the RTD temperature sensitive element of Broden, Strei and Gray to be dual element type as disclosed by Hashemian in order to maintain diversity while increasing the redundancy in measuring an environment’s temperature (Hashemian: col. 4, lines 11-15).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,495,769 issued to Broden et al. (“Broden”) in view of U.S. Patent 9,234,776 issued to Strei (“Strei”) and U.S. Patent 4,407,065 issued to Gray (“Gray”) as applied to claim 10, further in view of CN 2015-75870 U by Wu et al. (“Wu”).

As for claim 11, Broden as modified by Strei and Gray discloses the multivariable transmitter of claim 10 (see the rejection of claim 10 above).
Broden as modified by Strei and Gray does not disclose that the distal end is physically isolated from, but thermally coupled to the process fluid.
However, Wu discloses a temperature sensor (5) with a distal end that is physically isolated from (by lower protection tube 8), but thermally coupled to a process fluid.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the temperature sensor of Broden, Strei and Gray to be physically isolated using the lower protection tube as disclosed by Wu in order to provide a convenient means to maintain and change the temperature sensor (Wu: paragraph [0003] of the English translation).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,495,769 issued to Broden et al. (“Broden”) in view of U.S. Patent 9,234,776 issued to Strei (“Strei”) and U.S. Patent 4,407,065 issued to Gray (“Gray”) as applied to claim 9, further in view of U.S. Patent 6,938,496 issued to Koudal et al. (“Koudal”).

As for claim 12, Broden as modified by Strei and Gray discloses the multivariable transmitter of claim 9 (see the rejection of claim 9 above).
Broden as modified by Strei and Gray does not disclose that the structure is a remote seal.
However, Koudal discloses a temperature probe (34) with a distal end that is coupled to structure that is a remote seal (33).  The temperature probe is part of a vortex probe that measures mass flow (Abstract).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the transmitter of Broden, Strei and Gray by including the vortex probe and remote seal as disclosed by Koudal in order to provide an independent means for measuring mass flow (Koudal: Abstract).

As for claim 13, Broden as modified by Strei, Gray and Koudal discloses that the distal end (Koudal: 34) is disposed proximate (Koudal: see Fig. 4) an isolation diaphragm (Koudal: 34) of the remote seal (Koudal: 34).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,495,769 issued to Broden et al. (“Broden”) in view of U.S. Patent 9,234,776 issued to Strei (“Strei”), U.S. Patent 4,407,065 issued to Gray (“Gray”) and CN 2015-75870 U by Wu et al. (“Wu”).

As for claim 26, Broden discloses a multivariable transmitter for measuring multiple process fluid variables, the multivariable transmitter comprising:
a process fluid conduit (4), the process fluid conduit having first and second process fluid penetrations (implicitly provided to sense differential pressure; col. 3, lines 13-15);
a first pressure sensor (52) operably coupled to the process fluid conduit;
measurement circuitry (57, 58-64, 72, 80) operably coupled to the first pressure sensor (52);
a temperature probe (8, 10) having a temperature sensor (8) therein, the temperature sensor (8) being coupled to the measurement circuitry (57, 58-64, 72, 80) to provide an indication of process fluid temperature.
Broden does not disclose that the process fluid conduit is constructed from a material suitable for exposure to corrosive material.
However, Strei discloses a material suitable (col. 2, line 64 - col. 3, line 9) for exposure to corrosive material.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the process fluid conduit of Broden to be constructed of the material as disclosed by Strei in order ensure that the conduit will not corrode or degrade in salt water (Strei: col. 2, lines 61-64).
Broden as presently modified by Strei does not disclose that the process fluid conduit has a second pressure sensor operably coupled to the second process fluid penetration.

It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the multivariable transmitter of Broden and Strei by including the second pressure sensor as disclosed by Strei in order to provide redundancy in case one pressure sensor should fail (Strei: col. 5, lines 20-23).
Broden as modified by Strei does not disclose that the temperature probe has an outer surface constructed from a material suitable for exposure to the corrosive material. Instead, Broden discloses that the temperature probe (Broden: 8, 10) has cabling (Broden: 10), but is silent as to any protective material for the cabling.
	However, Gray discloses an outer surface constructed from a material suitable for exposure to corrosive material (Abstract; col. 1, lines 21-32; and col. 7, lines 18-25).  Gray discloses that the sheath is used for cabling (Abstract).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the cabling of Broden and Strei to have the outer surface as disclosed by Gray in order to enhance the tensile strength of the cable and protect the cable against corrosion and pressure (Gray: col. 7, lines 18-22).
Broden as modified by Strei and Gray does not disclose that the temperature probe is mounted to the process fluid conduit without generating a process fluid penetration.

It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the temperature probe and process fluid conduit of Broden, Strei and Gray by mounting the temperature probe without generating a process fluid penetration as disclosed by Wu in order to provide a convenient means to maintain and change the temperature sensor (Wu: paragraph [0003] of the English translation).

Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive.
On pages 7-8 of the Remarks, Applicant argues that one having ordinary skill in the art would not apply the teachings of Gray to the teachings of Broden and Strei because Strei does not disclose a temperature probe that is exposed to corrosive fluids.  The examiner respectfully disagrees.  Broden discloses a temperature probe that is exposed to corrosive fluids.  The teachings of Gray would be applied to the teachings of Broden.
On page 8 of the Remarks, Applicant appears to argue that the references are not analogous art.  The examiner respectfully disagrees.  Broden and Strei both disclose multivariable transmitters, so Broden and Strei are both in the same field of endeavor as Applicant’s invention.  Therefore, Broden and Strei are analogous art.  Gray discloses techniques for protecting cables of temperature sensors that are 
Applicant’s arguments with respect to claim 17 have been considered but are moot in view of the new grounds of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853